TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2019



                                      NO. 03-18-00523-CR


                               Bryant Edward Dulin, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction.        Therefore, the Court

modifies the judgment in count I of cause number 46489 to delete the duplicative court costs,

however the judgment in count I of cause number 46489 should retain a warrant fee of $40

and a warrant fee of $10. The Court affirms the judgment of conviction as modified. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                        JUDGMENT RENDERED AUGUST 14, 2019



                                     NO. 03-18-00524-CR


                               Bryant Edward Dulin, Appellant

                                                v.

                                  The State of Texas, Appellee




     APPEAL FROM THE 424TH DISTRICT COURT OF BURNET COUNTY
            BEFORE JUSTICES GOODWIN, BAKER, AND KELLY
   MODIFIED AND, AS MODIFIED, AFFIRMED -- OPINION BY JUSTICE KELLY




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

trial court’s judgment but that there was error requiring correction.     Therefore, the Court

modifies the judgment in cause number 46491 to reduce the time payment fee from $25 to $2.50.

The Court affirms the judgment of conviction as modified. Because appellant is indigent and

unable to pay costs, no adjudication of costs is made.